In my view of this case, the question as to the effect of the limitation on the amount of recoverable damages under the provisions of the bill of lading was not presented by the defendant in the court below in such a manner as to call for its consideration by this court. It would seem that, under our Rules 71 and 72 of Circuit Court practice, as well as under the general principles of pleading, if a carrier desires to rely on a provision in the contract of shipment limiting its common law liability, it should be specially pleaded, unless the same is set out in, or made a part of, the plaintiff's declaration. See 5 Am.  Eng. Enc. of Law (2nd ed.) p. 358, and numerous cases cited. This is also the prevailing rule in the code States. 10 C. J. p. 368. It is true a copy of the bill of lading is attached to the declaration "as a bill of particulars," but it did not show the rate paid, nor any valuations of the cattle; nor was it made a *Page 178 
part of the declaration by apt words, nor did the defendant seek to take advantage of the limitations on common-law liability therein contained by any of its pleas, having filed only the plea of "not guilty" and contributory negligence. It is well settled in this State that a bill of particulars is not a part of the declaration; is not a pleading; is not subject to demurrer, and is in no sense evidence. Nor was the bill of lading formally introduced in evidence by either plaintiff or defendant, though both sides, and the court itself, treated it as if it was in evidence; one of the attorneys being permitted to read one of the paragraphs thereof, in the course of his examination of a witness and as a basis for several questions addressed to such witness, without objection. But the record does not disclose that the document was ever formally offered in evidence by either party. I do not, therefore, consider it necessary to determine whether in this case the ruling made in the case of A. C. L. Ry. Co. v. Coachman, 59 Fla. 130,52 South. Rep. 377, or whether the rule laid down in A. C. L. Ry. Co. v. Dexter  Conner, 50 Fla. 180, 39 South. Rep. 634, should have been applied; or whether there is, in fact, any fundamental difference between the rules laid down in the two cases named. For this reason I concur in the affirmance of the judgment.